DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-11 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bedingfield (US 7,799,997) in view of Glatfelter (US 2004/0081411).

In regards to claim 1,  Bedingfield teaches a flexible innerduct (400) having a seam region (portion where seam (428) is located) and a chamber region (portion where channels (414) are located), wherein the innerduct structure comprises at least two flexible, longitudinal chambers (414, figure 7A), each chamber (414) designed for enveloping at least one cable (2), wherein the flexible innerduct (320) 5comprises: at least one strip of textile material (402), wherein each strip of textile material comprises a first edge and a second edge (see figure below) and extends in the longitudinal direction, wherein all first and second edges of the strips are located in the seam region (428), wherein each strip of textile material extends outwards from the seam region (428), folds 10about a fold axis located in the chamber margin region (figure 7A) and returns to the seam region (428) forming a chamber (414), wherein the chamber length, defined to be the distance between the seam region (428) and the fold axis of the chamber (figure below), is different between at least two of the flexible, longitudinal chambers (414, see fold line, figure below).
  
    PNG
    media_image1.png
    472
    554
    media_image1.png
    Greyscale



Glatfelter teaches the chambers (folds (12)) are not at the same lengths and the middle chamber (12) extends further out than the top and bottom chamber (12)(see the figure below).

    PNG
    media_image2.png
    484
    689
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the chamber lengths of Bedingfield extend at different lengths as taught Glatfelter in such a way that the distance between the seam region and the fold axis of the chamber, is different by at least about 20% between at least two of the flexible, longitudinal chambers, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or 

In regards to claim 2,  Bedingfield in view of Glatfelter teaches the flexible innerduct of claim 1, wherein at least one strip of textile material (402) extends outwards from the seam region (to the right of the seam (428), folds about a fold axis located in the chamber margin region (figure 7D, fold line in figure above), returns to the seam region (428) forming a chamber (414), extends outwards from the seam region again (figure 7A), folds about a fold axis (figure 7A) located in the chamber margin region (414), and returns to the seam region (428) forming an additional chamber (414, there are three chambers).  

In regards to claim 3, Bedingfield in view of Glatfelter teaches the flexible innerduct of claim 1, wherein the one or more strip-shaped lengths of textile (402) material are capable to create at least three longitudinal chambers (there are three chambers (414)).  

In regards to claim 4, Bedingfield in view of Glatfelter teaches the flexible innerduct of claim 1, wherein the one or more strip-shaped lengths (402) of 25textile material comprise woven fabric (yarns, column 4 line 35; figure 8).  

claim 5, Bedingfield in view of Glatfelter teaches the flexible innerduct of claim 1, wherein the stripes (402) are attached together in the seam region with stitches (connected together by sewing, column 7, line 19).  

30 	In regards to claim 6, Bedingfield in view of Glatfelter teaches the flexible innerduct of claim 1, wherein the textile material stripes (402) are only joined together in the seam region (428).  

In regards to claim 7, Bedingfield in view of Glatfelter teaches the flexible innerduct of claim 1, further including a cable (2) in at least one of the chambers (414).  

5 	In regards to claim 8, Bedingfield in view of Glatfelter teaches the flexible innerduct of claim 1, further including a pull line (column 3, 66) in at least one of the chambers (414, within channels, column 4 lines 1-2).  

In regards to claim 9, Bedingfield in view of Glatfelter teaches the flexible innerduct of claim 4, wherein the textile material is a woven fabric comprising:  10(a) a warp comprised of monofilament yarn ends (warp yarns, column 4, 34); and (b) a filling comprised of a combination of monofilament and multifilament yarn picks, wherein at least a portion of the multifilament yarn picks are multiple-inserted (monofilament, multifilament; multiple yarn plies, column 4 lines 44-45 and 67).  

In regards to claim 10, Bedingfield in view of Glatfelter teaches the flexible innerduct of claim 1, wherein the textile material is a woven fabric 15comprising an alternating pattern (alternating pattern, figure 2) containing first weave zones and partial float weave zones and comprising: a plurality warp yarns arranged into groupings of warp yarns, wherein each grouping contains between 2 and 10 warp 

In regards to claim 11, Bedingfield in view of Glatfelter teaches a conduit (conduit, abstract) comprising one or more of the flexible innerduct of claim 1.  

Claims 12-20 are canceled. 

In regards to claim 21, Bedingfield teaches the flexible innerduct of claim 1.

Bedingfield does not teach the chamber length is different by at least about 45% between at least two of the flexible, longitudinal chambers.

Glatfelter teaches the chambers (folds (12)) are not at the same lengths and the middle chamber (12) extends further out than the top and bottom chamber (12)(see the figure below).

    PNG
    media_image2.png
    484
    689
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the chamber lengths of Bedingfield extend at different lengths as taught Glatfelter in such a way that the distance between the seam region and the fold axis of the chamber, is different by at least about 45% between at least two of the flexible, longitudinal chambers, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 15 The applicant has not disclosed that making the chamber distances different by 20% provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the selected chamber distances of Glatfelter because it’s protective sleeving meet or exceed the Plenum Rating Standard to afford greater protection 

In regards to claim 22,  Bedingfield teaches a flexible innerduct (400) having a seam region (portion where seam (428) is located) and a chamber region (portion where channels (414) are located), wherein the innerduct structure comprises at least two flexible, longitudinal chambers (414, figure 7A), each chamber (414) designed for enveloping at least one cable (2), wherein the flexible innerduct (320) comprises: at least one strip of textile material (402), wherein each strip of textile material comprises a first edge and a second edge (see figure below) and extends in the longitudinal direction, wherein all first and second edges of the strips are located in the seam region (428), wherein each strip of textile material extends outwards from the seam region (428), folds about a fold axis located in the chamber margin region (figure 7A) and returns to the seam region (428) forming a chamber (414), wherein the chamber length, defined to be the distance between the seam region (428) and the fold axis of the chamber (figure below), is different between at least two of the flexible, longitudinal chambers (414, see fold line, figure below).
   
Bedingfield does not explicitly teach the cross-sectional area of the chambers fully expanded is different by at least about 20% between at least two of the flexible, longitudinal chambers.

Glatfelter teaches the chambers (folds (12)) are not at the same lengths and the middle chamber (12) extends further out than the top and bottom chamber (12).

 


In regards to claim 23,  Bedingfield teaches a flexible innerduct (400) having a seam region (portion where seam (428) is located) and a chamber region (portion where channels (414) are located), wherein the innerduct structure comprises at least two flexible, longitudinal chambers (414, figure 7A), each chamber (414) designed for enveloping at least one cable (2), wherein the flexible innerduct (320) comprises: at least one strip of textile material (402), wherein each strip of textile material comprises a first edge and a second edge (see figure below) and extends in the longitudinal direction, wherein all first and second edges of the strips are located in the seam region (428), wherein each strip of textile material extends outwards from the seam region (428), folds about a fold axis located in the chamber margin region (figure 7A) and returns to the seam region (428) forming a chamber (414), wherein the chamber length, defined to be the distance between the seam region (428) and the fold axis of the 
   
Bedingfield does not explicitly teach the cross-sectional area of the chambers fully expanded is different by at least about 40% between at least two of the flexible, longitudinal chambers.

Glatfelter teaches the chambers (folds (12)) are not at the same lengths and the middle chamber (12) extends further out than the top and bottom chamber (12).
 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the chamber lengths of Bedingfield extend at different lengths as taught Glatfelter in such a way that the distance between the seam region and the fold axis of the chamber, is different by at least about 40% between at least two of the flexible, longitudinal chambers, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  The applicant has not disclosed that making the chamber distances different by 40% provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the selected chamber distances of Glatfelter because it’s protective sleeving meet or exceed the Plenum Rating Standard to afford greater protection to the elongated items from fire and allow them to be installed within the ventilation duct work of a building (paragraph [0009]).

In regards to claim 24,  Bedingfield teaches a flexible innerduct (400) having a seam region (portion where seam (428) is located) and a chamber region (portion where channels (414) are located), 
   
Bedingfield does not explicitly teach the cross-sectional area of the chambers fully expanded is different by at least about 90% between at least two of the flexible, longitudinal chambers.

Glatfelter teaches the chambers (folds (12)) are not at the same lengths and the middle chamber (12) extends further out than the top and bottom chamber (12).
 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the chamber lengths of Bedingfield extend at different lengths as taught Glatfelter in such a way that the distance between the seam region and the fold axis of the chamber, is different by at least about 90% between at least two of the flexible, longitudinal chambers, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  The applicant has not disclosed that making the chamber distances different by 40% provides an advantage, is used for a .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 22 have been considered but are moot because the new ground of rejection does not rely solely on the reference applied in the prior rejection of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



	Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2847  
/William H. Mayo III/Primary Examiner, Art Unit 2847